Title: Bill for Suspending Executions for Debts, [6 December 1776]
From: Jefferson, Thomas
To: 


                    [6 December 1776]
                    Whereas by the expiration of the act for the regulating and collecting certain officers fees, and by the troubles which have since subsisted in this country the administration of justice hath been in a great measure suspended; and altho’ it is thought proper to revive and establish the courts of justice for the purpose of securing and preserving internal peace and good order, of determining disputed rights and titles, and of ascertaining and securing just debts and unsettled demands which might otherwise be lost by the death of witnesses or insolvency of debtors; yet nevertheless it may produce great oppression and ruin to debtors to suffer executions to be levied or decrees to be inforced, during the present limited and uncertain state of our trade, for debts heretofore contracted: Be it  therefore enacted by the General assembly of the Commonwealth of Virginia that when judgment shall be entered or decree passed in any court of record for the recovery of money due from the defendant or defendants before the passing of this act, if such defendant or defendants shall give to the said court good and sufficient security for paiment of the money whensoever by a restoration of trade or from other circumstances it shall appear proper to the General assembly to pass an act for levying executions or enforcing decrees for money then such court shall order execution of the said judgment or process for enforcing the said decree to be stayed, entering of record the recognisance of such security, so that if the money be not paid when directed by such future act of assembly, a Scire facias may issue thereon without the necessity of commencing a new suit.
                